Title: From Louisa Catherine Johnson Adams to George Washington Adams, 18 December 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 18 Decb. 1825
				
				As you are determined not to write to your Mother or in any way to continue an intercourse always yielding her so much pleasure I shall only send you some very indifferent lines written to accompany the portrait now in the hands of Stewart—We are all well and only want your company to make us quite happy—Charles say’s you are the fortunate one of the family all the rest will be ruined—Accept the assurance of your Mothers love under all circumstances
				
					L. C. A.
				
				
					To my Sons with my Portrait—by StewartGo flatter’d imags tell the taleOf years long past away;Of faded youth; of sorrows wail,Of time’s too sure decay—When Mem’ry ling’ring shall retraceThose days for ever flown;When in a Mothers fond embraceYour purest joys were Known;When with maternal watchful careOer the sad couch of pain;She breath’d to heaven the whisper’d prayer,Nor breath’d that prayer in vain:When with delight she caught the smileFull bright’ning in thine eye,Joy’d in the sportive gambols, toil,Or mingled “sigh for sigh”—
				When care assail’d to you she clungAnd press’d you to her breast,That fount of life on which you hungTo taste the sweets of rest—With bliss she watch’d each opening rayThe germ of sense to trace;The beaming smile, the artless play,Each varying new born grace—When age maturer pleasures taughtShe listen’d to the tale,Of youthful games for ever sought,And school-boys rude assail.—Of little sorrows, trifling cares,Of irritation strong;Of lesson’s missed, neglected prayers,Of College pranks; and wrong.To train each scion ere the budCorruption should attain,To stem the storm of passions floodAnd warn you to refrain;While life and pleasures gay careerInsensibly display’d,Allur’d your hearts without a fearTill pleasures self betray’d—In manhood still she lov’d to dwellWith all a Mothers pride,To magnify! yes! e’en to swellThe talent she descried;To cultivate those blossoms brightExpanding into view,To urge the sanguine mind arightTo yield its fruit when due—Oh! this the charm of life does proveAnd e’en in death shall cheer,The Spirit of Maternal loveIn heaven’s celestial sphere—When in the sleep of death those eyes,That heart shall cease to move,The Mother blest in yonder skiesShall guard thee from above—L C AdamsTo all together and individually—P. H. Decb 18. 1825.
			